This appeal is from the determination of a deficiency in income and profits taxes for the fiscal year ended June 30, 1920, amounting to less than $10,000.
*1165FINDINGS OF FACT.
The taxpayer is a Montana corporation with principal office in Helena. The Commissioner disallowed as deductions for the fiscal year ended June 30, 1920:
Reserve for license tax of State of Montana-$33.17
Reserve for Lewis and Clark County tax-125.00
The state license tax was the usual corporation tax imposed by the State and was actually paid August 26, 1920, in the amount of $33.17.
The county tax covered assessment upon property held by the taxpayer on March 1, 1920, and was for county and city purposes. There was actually paid on October 9, 1920, $311.40 as county tax, and on January 24, 1921, $161.05 as city tax. The reserve of $125 was an estimate for one-third of the year as to both those taxes.
The taxpayer made its return on an accrual basis.
The Commissioner disallowed the deductions on the ground that the taxes were not due and owing at the close of the taxable year, and determined a deficiency in tax in an amount less than $10,000.
The taxes in question were not due and payable until dates subsequent to June 30, 1920.
DECISION.
The determination of the Commissioner is approved. Appeal of Morrison-Ricker Manufacturing Co., 2 B. T. A. 1008.